Citation Nr: 0519795	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  99-04 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome of the 
left knee. 

2.  Entitlement to an assignment of an initial evaluation in 
excess of 10 percent for patellofemoral pain syndrome of the 
right knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
January 1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Los Angeles, California, which granted service connection for 
bilateral patellofemoral pain syndrome, assigning a 
noncompensable evaluation for each knee, and denying service 
connection for a right ankle condition.  A Supplemental 
Statement of the Case dated in April 2003 reflects an initial 
assignment of a 10 percent evaluation effective February 1, 
1997, the day after the veteran's release from active duty.  

In accordance with Fenderson v. West, 12 Vet. App. 119 
(1999), the issues in this case have been rephrased to 
reflect that the veteran is appealing the initial evaluation 
assigned for his service-connected patellofemoral pain 
syndrome of the left and right knees. 

When the veteran filed a Notice of Disagreement in November 
1998, he also expressed disagreement with the denial of 
service connection for a right ankle condition.  By rating 
decision in February 2005, the RO granted service connection 
for chronic right ankle strain, assigning a 10 percent 
evaluation.  The decision constituted a full grant of the 
benefits sought and the veteran has not expressed 
disagreement with the initial assignment of a 10 percent 
evaluation or the effective date; accordingly, the issues on 
appeal are limited to entitlement to assignment of an initial 
evaluation in excess of 10 percent for patellofemoral pain 
syndrome of the left and right knees.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  The veteran has been adequately notified of all pertinent 
laws and regulations and of the evidence necessary to 
establish his claims for an assignment of an initial 
evaluation in excess of 10 percent for patellofemoral pain 
syndrome of each knee has been completed; all reasonable 
development necessary for the disposition of the appeal of 
these claims has been completed. 

2.  The veteran's bilateral patellofemoral pain syndrome has 
been symptomatic, to include pain and swelling, but there is 
no objective evidence of subluxation or instability, or 
arthritis; flexion is limited to 115 degrees on the left and 
120 degrees on the right; there is no limitation of extension 
of either knee. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for patellofemoral pain syndrome of 
the left knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004); VAOPGCPREC 9-2004.  

2.  The criteria for the assignment of an initial evaluation 
in excess of 10 percent for patellofemoral pain syndrome of 
the right knee have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5260, 5261 (2004); VAOPGCPREC 9-2004.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), provides for, among 
other things, notice and assistance to claimants under 
certain circumstances.  Final rules to implement the 
provisions of the VCAA are codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a); see also 66 Fed. Reg. 
45,620 (August 29, 2001).  These regulations state that the 
provisions merely implement the VCAA and do not provide any 
additional rights.  66 Fed. Reg. at 45,629.  Accordingly, in 
general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied. 

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b) (2004).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c) (2004).  

The appellant filed his claim in July 1997 prior to the 
enactment of the VCAA.  The regulations issued to implement 
the VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date, but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  See also  VAOPGCPREC 7-2003.  
Therefore compliance with the VCAA is required. 

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the October 1997 rating decision, the 
December 1998 Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) in October 2000, 
April 2003, and October 2003, adequately informed the 
veteran of the information and evidence needed to 
substantiate his claim.  The Board observes that the April 
2003 SSOC informed the veteran of the implementing 
regulations, including that VA would assist him in obtaining 
government or private medical or employment records, 
provided that he sufficiently identified the records sought 
and submitted releases as necessary.  The Board finds that 
these documents show that the appellant was notified of the 
evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002). 

In this case, the veteran appealed a July 1997 rating 
decision.  Only after that rating action was promulgated, 
did the RO, in July 2002, provide notice to the claimant 
regarding what information and evidence must be submitted by 
the claimant, what information and evidence will be obtained 
by VA, and the need for the claimant to submit any evidence 
in his possession that pertains to the claim.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II, which 
replaced the opinion in Pelegrini v. Principi, 17 Vet. App. 
412 (2004)), the Court held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  VCAA notice was not provided to 
the veteran before the RO decision that is the subject of 
this appeal.  However, as noted above, the original RO 
decision that is the subject of this appeal was entered 
before the enactment of VCAA.  Obviously, VA could not have 
informed the veteran of law that did not yet exist.  
Moreover, in Pelegrini II, the Court also made it clear that 
where, as in this case, notice was not mandated at the time 
of the initial RO decision, the RO did not err in not 
providing such notice complying with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) because an initial RO decision 
had already occurred.  Also see VAOPGCPREC 7-2004. 

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  In this case, the July 2002 letter from the 
RO provided to the appellant with the first three elements.  
Although the letter does not contain the language of the 
fourth element, it does request "enough information" so 
that VA can request all identified records, whatever the 
source.  Moreover, the RO sent a second letter in February 
2005 that requests the veteran "submit any evidence in your 
possession that pertains to your claim (appeal), which 
clearly fulfills the fourth element.  Thus, the failure to 
use the exact language of 38 C.F.R. § 3.159(b)(1) with 
respect to this "fourth element" was harmless, non-
prejudicial error, if error at all.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005). 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See generally Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
the case of the veteran's claim, because each of the four 
content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
appellant covering all content requirements is harmless 
error.  Moreover, in a recent opinion, VA General Counsel 
held that section 5103(a) does not require VA to seek 
evidence from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-2004. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  The VA 
afforded the veteran thorough VA medical examinations, which 
addressed the applicable rating criteria for patellofemoral 
pain syndrome.  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in 
the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided); Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (when there is 
extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, the VCAA does not apply).  The Board finds that the 
duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
his claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant a remand, and his procedural rights have 
not been abridged.  Bernard, supra; Mayfield, supra. 

FACTUAL BACKGROUND

The veteran underwent a VA compensation and pension physical 
examination (C&P examination) in August 1997, where he gave 
a history of being crushed between the floor and an elevator 
that fell.  He stated that he was in the knee-elbow position 
at the time.  Subsequently he developed "huge swelling" in 
the knees.  His current complaints were chronic pain in both 
knees that worsens in cold weather, popping noise in both 
knees while walking, and occasional instability in the right 
knee.  On physical examination there was no swelling in the 
knees.  The examiner observed small linear scars, 1-cm 
(centimeter) in length, anteriorly in both knees.  There was 
no deformity of the joints; there was no lateral 
instability.  The veteran demonstrated flexion of the knees 
to 130 degrees and zero degrees extension in the neutral 
position.  The assessment was chronic bilateral knee pain 
secondary to a crush injury from a fall of an elevator, and 
osteoarthritis secondary to the injury (X-rays negative for 
arthritic "chaups"). 

VA outpatient records, dated from September 1997 to February 
1999 are negative for complaints, which the veteran has 
attributed to his service-connected knee disabilities, such 
as knee pain, swelling, weakness, fatigue, or instability. 

During a VA fee basis physical examination in November 1999 
the veteran reported current symptoms of pain, weakness, 
swelling, instability, lack of endurance, fatigue, and 
locking sensation in his knees.  He stated the symptoms were 
constant.  He denied constitutional signs of arthritis, such 
as anemia, weight loss, fever, or skin disorder.  He 
indicated he is able to walk but has difficulty with 
prolonged walking and going grocery shopping.  He also 
stated he is unable to push the lawn mower, do gardening, or 
climb stairs due to pain in his knees and ankles.  On 
physical examination the veteran walked with a normal gait 
without being unsteady or unpredictable, or needing an 
assistive device to ambulate across the examination room.  
The veteran had limited function in prolonged standing and 
walking.  Examination of the knees revealed no evidence of 
heat, redness, swelling, effusion, or drainage.  There was 
no evidence of instability or weakness.  Drawer sign and 
McMurray test were both negative.  A clicking sound was 
noted in both knees.  Active knee flexion and movement 
against gravity were to 125 degrees bilaterally.  Pain was 
noted at 125 degrees on active knee flexion.  Extension was 
to zero degrees bilaterally without pain.  The major 
functional impact was pain, which limited range of motion.  
Interpretation of X-rays of the right knee and left knee 
were normal. 

In July 2003, the veteran underwent a VA physical 
examination on a fee basis.  He reported current symptoms of 
pain and swelling in both knees, he described as constant.  
The veteran reported that he is unable to climb stairs or 
push a lawn mower due to pain in his knees and ankles.  On 
examination the veteran's posture and gait were within 
normal limits.  He did not require an assistive device for 
ambulation.  The general appearance of the knee joint was 
within normal limits on both the right and left sides.  
Flexion of the right knee was 120 degrees and extension was 
zero degrees.  The veteran demonstrated 115 degrees of 
flexion of the left knee and zero degrees extension.  Range 
of motion bilaterally was limited further by pain, which has 
the major functional impact.  No additional limitation was 
noted bilaterally due to fatigue, weakness, lack of 
endurance, and incoordination.  Drawer signs and McMurray's 
test were within normal limits bilaterally.  Crepitus was 
noted bilaterally.  Interpretation of right knee and left 
knee X-rays were within normal limits.  There was no change 
in the diagnosis. 

LAW AND REGULATIONS

Disability ratings are based on schedular requirements that 
reflect the average impairment of earning capacity 
occasioned by the current level of disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  To determine the current 
level of impairment, the disability must be evaluated in the 
context of the entire recorded history, including service 
medical records.  38 C.F.R. § 4.2.  The determination of 
whether an increased evaluation is warranted is based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or 
continues to require frequent periods of hospitalization 
rendering impractical the use of the regular schedular 
standards.  Id.         
    
Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  If so, the claim is denied; if the evidence 
is in support of the claim, it is allowed.  Id.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (2004).  

In evaluating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to 
pain supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40.  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on 
movement.  38 C.F.R. § 4.45.  The intent of the schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognized actually painful, unstable, or malaligned 
joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  See 
also DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran's service-connected patellofemoral pain syndrome 
of the left knee and the right knee are currently evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (Recurrent 
subluxation or lateral instability).  Under this diagnostic 
code, knee impairment with recurrent subluxation and lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5257 (2004). 

As noted above, the regulations require that the evaluation 
of a disability of the musculoskeletal system must take into 
account the functional loss due to pain of the damaged part 
of the system.  38 C.F.R. Part 4, § 4.40.  The Court has 
held that ratings under Diagnostic Code 5257, which is not 
based on limitation of motion, are not subject to the 
provisions of 38 C.F.R. §§ 4.40, 4.45.  Johnson v. Brown, 9 
Vet. App. 8, 11 (1996). 

For a knee disability rated under Diagnostic Code 5257 to 
warrant a separate rating for arthritis based on X-ray 
findings and limitation of motion, limitation of motion 
under Diagnostic Code 5260 (Leg, limitation of flexion of) 
or 5261 (Leg, limitation of extension of) must at least meet 
the criteria for a zero percent rating.  See VAOPGCPREC 9-98 
and VAOPGCPREC 23-97.  A separate rating for arthritis could 
also be based on X-ray findings and painful motion under 
38 C.F.R. § 4.59.  See VAOPGCPREC 23-97. 

Diagnostic Code 5260 provides a noncompensable evaluation 
for flexion of the leg limited to 60 degrees, a 10 percent 
rating for flexion limited to 45 degrees, a 20 percent 
rating for flexion limited to 30 degrees, and a 30 percent 
rating for flexion limited to 15 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2004). 

Under Diagnostic Code 5261, a noncompensable rating is 
provided for extension of the leg limited to 5 degrees, a 10 
percent rating where extension is limited to 10 degrees, a 
20 percent rating where extension is limited to 15 degrees, 
and a 30 percent rating is assigned where extension is 
limited to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004). 

Normal range of motion in the knee is represented by zero 
degrees extension to 140 degrees flexion.  §  4.71, Plate II 
(2004). 

A recent General Counsel opinion determined that a veteran 
can receive separate ratings under Diagnostic Code 5260 and 
Diagnostic Code 5261 if a particular knee disorder or two 
different knee disorders cause both limitation of flexion 
and limitation of extension of the same joint.   See 
VAOPGCPREC 9-2004. 

ANALYSIS

In deciding the veteran's claim, the Board has considered 
the Court's determination in Fenderson, supra, and whether 
he is entitled to an increased evaluation for separate 
periods based on the facts found during the appeal period.  
In Fenderson, the Court held that evidence to be considered 
in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then 
current severity of the disorder.  Compare Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

A review of the record indicates an evaluation in excess of 
10 percent is not warranted for patellofemoral pain syndrome 
of either knee.  The veteran's subjective complaints of 
instability were noted by examiners; however, the evidence 
demonstrates that when the veteran underwent examination in 
1997, 1999, and 2003, the examiners concluded, based on 
objective findings, that there was no lateral instability in 
either knee.  The examiner in 1997 specifically found that 
there was no instability found at the time of the 
examination.  The 1999 and 2003 examiner observed the 
absence of a drawer's sign ("Drawer sign- in a knee 
examination, the forward or backward sliding of the tibia 
indicating laxity or tear of the anterior (forward slide) or 
posterior (backward slide) cruciate ligaments of the knee."  
Stedman's Medical Dictionary, 26th Edition).  The clinician 
also observed a negative McMurray's test ("McMurray's test- 
rotation of the tibia on the femur to determine injury to 
meniscal structures." Id.)  Consequently, the service-
connected patellofemoral pain syndrome of the left knee and 
the right knee do not meet the criteria for a 20 percent 
evaluation under Diagnostic Code 5257, as moderate recurrent 
subluxation or lateral instability were not reflected in the 
evidence.  

The Board has also considered the criteria under Diagnostic 
Codes 5260 and 5261.  However, on examination the veteran 
exceeded the degree of flexion and extension that would 
warrant an evaluation in excess of 10 percent.  In fact, the 
veteran had normal extension and no less than 115 degrees of 
flexion of the left knee and 120 degrees of the right knee, 
where the criteria for a 20 percent evaluation require 
flexion limited to 30 degrees. 

The veteran does not meet the criteria for a compensable 
rating under either Diagnostic Codes 5260 or 5261, as the 
criteria requires no greater than 60 degrees flexion and 5 
degrees in extension.  VAOPGCPREC 9-2004. The overwhelming 
preponderance of the evidence, to include X-rays taken at 
the last two VA compensations examinations, is against the 
presence of arthritis in either knee.  Consequently, a 
separate rating under Diagnostic Codes 5260 and 5261 in 
addition to the rating under 5257 is not warranted.   See 
VAOPGCPREC 9 9-98 and VAOPGCPREC 23-97. 

The July 2003 examiner noted some additional limitation of 
bilateral knee motion due to pain but there is no medical 
evidence to show that there is any additional loss of motion 
of either knee due to pain or flare-ups of pain, supported by 
objective findings, or due to excess fatigability, weakness 
or incoordination, to a degree that supports a finding of 
compensable limitation of flexion or extension.  (Emphasis 
added.)  Accordingly, a higher rating is not warranted, even 
with consideration of 38 C.F.R. §§ 4.40, 4.45.  See also 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Since service connection is not in effect for dislocation of 
cartilage, 38 C.F.R. § 4.71a, Diagnostic code 5258 is not 
applicable.  Even with consideration of this code, while the 
veteran gives a history of locking of the knees, there is no 
objective medical evidence of frequent episodes of locking 
of either knee with pain and effusion into the joint.  
Emphasis added.)

The Board also finds that there has been no showing that the 
veteran's service-connected patellofemoral pain syndrome of 
the left knee or the right knee has independently caused 
marked interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating the 
disability in question.  In the absence of such factors, the 
Board is not required to discuss any further the possible 
application of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 
88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An assignment of an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the left knee is 
denied. 

An assignment of an initial evaluation in excess of 10 
percent for patellofemoral pain syndrome of the right knee 
is denied. 




	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


